Electronically Filed
                                                         Supreme Court
                                                         SCAP-XX-XXXXXXX
                                                         17-JUL-2018
                                                         04:23 PM



                           SCAP-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                           DONALD B. MARKS,
                   Petitioner/Petitioner-Appellant,

                                 vs.

                          STATE OF HAWAI#I,
                   Respondent/Respondent-Appellee.


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
   (CAAP-XX-XXXXXXX; S.P.P. NO. 14-1-0008; CR. NO. 02-1-2410)

             ORDER DENYING MOTION FOR RECONSIDERATION
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of Petitioner/Petitioner-Appellant
Donald B. Marks’ motion for reconsideration (motion) filed on
July 9, 2018, and the record herein,
          IT IS HEREBY ORDERED that the motion is denied.
          DATED:    Honolulu, Hawai#i, July 17, 2018.
                                /s/ Mark E. Recktenwald
                                /s/ Paula A. Nakayama
                                /s/ Sabrina S. McKenna
                                /s/ Richard W. Pollack
                                /s/ Michael D. Wilson